DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-22 and 24-25 are pending.


Claim Objections
The objection to the claims has been withdrawn.


Claim Rejections - 35 USC § 101
	The rejection under 35 U.S.C. 101 has been withdrawn.


Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. 112 has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, 20, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al., US Patent Pub. US 20180017467 A1 (hereinafter Hiruta) in view of Kunimitsu et al., US Patent Pub. US 20160124825 A1 (hereinafter Kunimitsu), and in further view of Lorenz et al., US Patent Pub. US 20110087357 A1 (hereinafter Lorenz).

Claim 1
Hiruta teaches a method for checking an industrial facility (Hiruta, Para [0017] - - A method of condition based monitoring/checking of an equipment control system/”industrial facility”.), the method comprising: manipulating at least one of (i) real components of a provided real facility, (ii) data stemming from the real facility, (iii) simulated components of a provided simulated facility and (iv) data stemming from the simulated facility using a computer program comprising at least one random algorithm during ongoing operation. (Hiruta, Para [0018-22], [0064-66] - - Manipulating field data from real equipment/”components of a facility” and simulated data from a physical model/simulation of the equipment/”components of a facility”, and sending control signals/manipulating to real equipment/”components of a facility”, where the computing device/program selects a random load/algorithm during operation.)
causing random-based fault situations in at least one of (i) the real facility and (ii) the simulated facility based on said manipulation.
However Kunimitsu teaches causing random-based fault situations in at least one of (i) the real facility and (ii) the simulated facility based on said manipulation. (Kunimitsu, Para [0026-30], [0053] - - Injecting pseudo random sequence errors/”random-based fault situations” into a real network/facility or into a simulated network/facility.)
Hiruta and Kunimitsu are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment simulation and testing system, as taught by Hiruta, and incorporating the injecting of pseudo random sequence errors in the system, as taught by Kunimitsu.  
One of ordinary skill in the art would have been motivated to do this modification in order to test a system by injecting pseudo random sequence errors in the system, as suggested by Kunimitsu (Para [0008]).
But the combination of Hiruta and Kunimitsu fails to specify causing situations in at least one of (i) the real facility based on said manipulation to perform a reliability check of the industrial facility during commissioning of the real facility and (ii) the simulated facility based on said manipulation to perform the reliability check of the industrial facility during simulation and during commissioning of the real facility.
	However Lorenz teaches testing in a real or simulated facility based on manipulation of devices or data in order to perform a reliability check of the facility during commissioning of a real facility. (Lorenz, Para [0012], [0015] - - Manipulation of devices using replicated behavior data in order to 
Hiruta, Kunimitsu, and Lorenz are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment simulation and testing system, as taught by Hiruta and Kunimitsu, and incorporating the manipulation of devices using replicated behavior data in order to perform a validation check of the facility equipment using both virtual and physical methods during commissioning of a real facility, as taught by Lorenz.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide time and cost savings by the manipulation of devices using replicated behavior data in order to perform a validation check of the facility equipment using both virtual and physical methods during commissioning of a real facility, as suggested by Lorenz (Para [0013]).

Claim 13
The combination of Hiruta and Kunimitsu teaches all the limitations of the base claims as outlined above.  
The combination of Hiruta and Kunimitsu further teaches a plurality of components of the facility are interconnected via a communication network formed as a bus; and wherein data that need to be transmitted from at least one component to at least one further component via the communication network are manipulated by the computer program before being transferred to the communication network. (Hiruta, Para [0023-29] - - Multiple pieces of equipment/components of the system/facility are interconnected via a communications network where the data transmitted is 

Claim 20
The combination of Hiruta and Kunimitsu teaches all the limitations of the base claims as outlined above.  
The combination of Hiruta and Kunimitsu further teaches the computer program outputs an instruction to a user that comprises a manipulation operation to be executed manually by the user. (Hiruta, Para [0033], [0036], [0044-46] - - Computer program outputs a notification/instruction to a user to manually perform control/manipulation operations.)

Claim 22
The combination of Hiruta and Kunimitsu teaches all the limitations of the base claims as outlined above.  
The combination of Hiruta and Kunimitsu fails to specify the industrial facility comprises an automation facility.
However Eberst teaches the industrial facility comprises an automation facility. (Eberst, Para [0002] - - An automated equipment control system/”industrial facility”.)
Hiruta, Kunimitsu, and Eberst are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as taught by Hiruta and Kunimitsu, and further incorporating an automated equipment control system, as taught by Eberst.  


Claim 23
The combination of Hiruta and Kunimitsu teaches all the limitations of the base claims as outlined above.  
The combination of Hiruta and Kunimitsu further teaches a computer program comprising program code instructions (Hiruta, Para [0025-27] - - Computer program code instructions.) for performing the method comprising: manipulating at least one of (i) real components of a provided real facility, (ii) data stemming from the real facility, (iii) simulated components of a provided simulated facility and (iv) data stemming from the simulated facility using a computer program comprising at least one random algorithm during ongoing operation. (Hiruta, Para [0018-27], [0064-66] - - Manipulating field data from real equipment/”components of a facility” and simulated data from a physical model/simulation of the equipment/”components of a facility”, and sending control signals/manipulating to real equipment/”components of a facility”, where the computing device/program selects a random load/algorithm during operation.)
Kunimitsu further teaches causing random-based fault situations in at least one of (i) the real facility and (ii) the simulated facility based on said manipulation. (Kunimitsu, Para [0026-30], [0053] - - Injecting pseudo random sequence errors/”random-based fault situations” into a real network/facility or into a simulated network/facility.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as 
One of ordinary skill in the art would have been motivated to do this modification in order to test a system by injecting pseudo random sequence errors in the system, as suggested by Kunimitsu (Para [0008]).

Claim 24
Hiruta teaches a non-transitory computer-readable medium that comprises program instructions which, when executed on at least one computer, prompts the at least one computer to checking an industrial facility (Hiruta, Para [0017], [0025-27] - - Computer program code instructions prompting a method of condition based monitoring/checking of an equipment control system/”industrial facility”.), the program instructions comprising: program code for manipulating at least one of (i) real components of a provided real facility, (ii) data stemming from the real facility, (iii) simulated components of a provided simulated facility and (iv) data stemming from the simulated facility using a computer program comprising at least one random algorithm during ongoing operation. (Hiruta, Para [0018-27], [0064-66] - - Manipulating field data from real equipment/”components of a facility” and simulated data from a physical model/simulation of the equipment/”components of a facility”, and sending control signals/manipulating to real equipment/”components of a facility”, where the computing device/program selects a random load/algorithm during operation.)
But Hiruta fails to specify causing random-based fault situations in at least one of (i) the real facility and (ii) the simulated facility based on said manipulation.
However Kunimitsu teaches causing random-based fault situations in at least one of (i) the real facility and (ii) the simulated facility based on said manipulation. (Kunimitsu, Para [0026-30], [0053] - - 
Hiruta and Kunimitsu are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment simulation and testing system, as taught by Hiruta, and incorporating the injecting of pseudo random sequence errors in the system, as taught by Kunimitsu.  
One of ordinary skill in the art would have been motivated to do this modification in order to test a system by injecting pseudo random sequence errors in the system, as suggested by Kunimitsu (Para [0008]).
But the combination of Hiruta and Kunimitsu fails to specify causing situations in at least one of (i) the real facility based on said manipulation to perform a reliability check of the industrial facility during commissioning of the real facility and (ii) the simulated facility based on said manipulation to perform the reliability check of the industrial facility during simulation and during commissioning of the real facility.
	However Lorenz teaches testing in a real or simulated facility based on manipulation of devices or data in order to perform a reliability check of the facility during commissioning of a real facility. (Lorenz, Para [0012], [0015] - - Manipulation of devices using replicated behavior data in order to perform a validation/reliability check of the facility equipment using both virtual/simulated and physical/real methods during commissioning of a real facility.)
Hiruta, Kunimitsu, and Lorenz are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide time and cost savings by the manipulation of devices using replicated behavior data in order to perform a validation check of the facility equipment using both virtual and physical methods during commissioning of a real facility, as suggested by Lorenz (Para [0013]).

Claim 25
	Hiruta teaches a system comprising: at least one connection for connection to a communication network, at least one processor (Hiruta, Para [0023-27] - - Connection to a communications network and a processor.); and at least one memory on which a computer program is stored (Hiruta, Para [0025-28] - - Memory storing a computer program.); wherein the system is configured to: manipulate at least one of (i) real components of a provided real facility, (ii) data stemming from the real facility, (iii) simulated components of a provided simulated facility and (iv) data stemming from the simulated facility using a computer program comprising at least one random algorithm during ongoing operation (Hiruta, Para [0018-22], [0064-66] - - Manipulating field data from real equipment/”components of a facility” and simulated data from a physical model/simulation of the equipment/”components of a facility”, and sending control signals/manipulating to real equipment/”components of a facility”, where the computing device/program selects a random load/algorithm during operation.)
cause random-based fault situations in at least one of (i) the real facility and (ii) the simulated facility based on said manipulation. (Kunimitsu, Para [0026-30], [0053] - - Injecting pseudo random sequence errors/”random-based fault situations” into a real network/facility or into a simulated network/facility.)
Hiruta and Kunimitsu are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment simulation and testing system, as taught by Hiruta, and incorporating the injecting of pseudo random sequence errors in the system, as taught by Kunimitsu.  
One of ordinary skill in the art would have been motivated to do this modification in order to test a system by injecting pseudo random sequence errors in the system, as suggested by Kunimitsu (Para [0008]).
But the combination of Hiruta and Kunimitsu fails to specify causing situations in at least one of (i) the real facility based on said manipulation to perform a reliability check of the industrial facility during commissioning of the real facility and (ii) the simulated facility based on said manipulation to perform the reliability check of the industrial facility during simulation and during commissioning of the real facility.
	However Lorenz teaches testing in a real or simulated facility based on manipulation of devices or data in order to perform a reliability check of the facility during commissioning of a real facility. (Lorenz, Para [0012], [0015] - - Manipulation of devices using replicated behavior data in order to perform a validation/reliability check of the facility equipment using both virtual/simulated and physical/real methods during commissioning of a real facility.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above equipment simulation and testing system, as taught by Hiruta and Kunimitsu, and incorporating the manipulation of devices using replicated behavior data in order to perform a validation check of the facility equipment using both virtual and physical methods during commissioning of a real facility, as taught by Lorenz.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide time and cost savings by the manipulation of devices using replicated behavior data in order to perform a validation check of the facility equipment using both virtual and physical methods during commissioning of a real facility, as suggested by Lorenz (Para [0013]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al., US Patent Pub. US 20180017467 A1 (hereinafter Hiruta) in view of Kunimitsu et al., US Patent Pub. US 20160124825 A1 (hereinafter Kunimitsu) in view of Lorenz et al., US Patent Pub. US 20110087357 A1 (hereinafter Lorenz), as applied to Claims 1, 13, 20, 22, and 24-25 above, and in view of Eberst, US Patent Pub. US 20120215352 A1 (hereinafter Eberst).

Claim 2
The combination of Hiruta and Kunimitsu teaches all the limitations of the base claims as outlined above.  
But the combination of Hiruta and Kunimitsu fails to specify recording an effect on operation of at least one of (i) the real facility and (ii) the simulated facility; and performing a required adjustment of at least one of (i) the real facility, (ii) the simulated facility and (iii) a controller of one of the real facility and the simulated facility such that at least one of detected problems and faults are rectified.
However Eberst teaches recording an effect on operation of at least one of (i) the real facility and (ii) the simulated facility (Eberst, Para [0029-33], [0037] - - Recording the effect of a control command on the operation of the simulation and on the operation of the actual/real robot/facility.); and performing a required adjustment of at least one of (i) the real facility, (ii) the simulated facility and (iii) a controller of one of the real facility and the simulated facility such that at least one of detected problems and faults are rectified. (Eberst, Para [0029-33], [0037-38] - - Performing a required adjustment determined from the difference between the effect of a control command on the operation of the simulation and on the operation of the actual/real robot/facility to correct/rectify a difference error/fault.)
Hiruta, Kunimitsu, and Eberst are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as taught by Hiruta and Kunimitsu, and further incorporating recording the effect on operation and adjusting the simulation and actual operation to correct an error, as taught by Eberst.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a system that can compensate for uncertainties by recording the effect on operation and adjusting the simulation and actual operation to correct an error, as suggested by Eberst (Para [0006]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al., US Patent Pub. US 20180017467 A1 (hereinafter Hiruta) in view of Kunimitsu et al., US Patent Pub. US 20160124825 A1 (hereinafter Kunimitsu), in view of Lorenz et al., US Patent Pub. US 20110087357 A1 (hereinafter Lorenz), as applied to Claims 1, 13, 20, 22, and 24-25 above, in view of Eberst, US Patent Pub. US 20120215352 A1 (hereinafter Eberst) as applied to Claim 2 above, and in view of Abhulimen, US Patent Pub. US 20120317058 A1 (hereinafter Abhulimen).

Claim 4
The combination of Hiruta, Kunimitsu, and Eberst teaches all the limitations of the base claims as outlined above.  
But the combination of Hiruta, Kunimitsu, and Eberst fails to specify creating or providing a policy for describing components, which is taken into consideration for a check, of the real and simulated facilities together with specifications regarding a behavior of at least one of (i) the components, (ii) a connectivity of the components and (iii) safety aspects which are relevant to the components; and wherein the random-based fault situations are caused by the computer program utilizing the policy.
However Abhulimen teaches creating or providing a policy for describing components (Abhulimen, Para [0142-147] - - Functions/policy for describing components.), which is taken into consideration for a check, of the real and simulated facilities together with specifications regarding a behavior of a connectivity of the components and (iii) safety aspects which are relevant to the components; and wherein the random-based fault situations are caused by the computer program utilizing the policy. (Abhulimen, Para [0154-161], [0377-384], [0462] - - Random hazards/faults are computed in simulation utilizing policy for describing components of real and simulated facilities with information/specifications regarding behavior concerning safety aspects and connectivity with other systems.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as taught by Hiruta, Kunimitsu, and Eberst, and further incorporating random hazards computed in simulation utilizing policy for describing systems of real and simulated facilities with information/specifications regarding behavior concerning safety aspects and connectivity with other systems, as taught by Abhulimen.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict risk and design safety management systems of complex production and process systems by modeling random hazards computed in simulation utilizing policy for describing systems of real and simulated facilities with information/specifications regarding behavior concerning safety aspects and connectivity with other systems, as suggested by Abhulimen (Abstract).


Claims 3, 5, 11-12, 15-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al., US Patent Pub. US 20180017467 A1 (hereinafter Hiruta) in view of Kunimitsu et al., US Patent Pub. US 20160124825 A1 (hereinafter Kunimitsu), in view of Lorenz et al., US Patent Pub. US 20110087357 A1 (hereinafter Lorenz), as applied to Claims 1, 13, 20, 22, and 24-25 above, and in view of Abhulimen, US Patent Pub. US 20120317058 A1 (hereinafter Abhulimen).

Claim 3
The combination of Hiruta and Kunimitsu teaches all the limitations of the base claims as outlined above.  
creating or providing a policy for describing components, which is taken into consideration for a check, of the real and simulated facilities together with specifications regarding a behavior of at least one of (i) the components, (ii) a connectivity of the components and (iii) safety aspects which are relevant to the components; and wherein the random-based fault situations are caused by the computer program utilizing the policy.
However Abhulimen teaches creating or providing a policy for describing components (Abhulimen, Para [0142-147] - - Functions/policy for describing systems/components.), which is taken into consideration for a check, of the real and simulated facilities together with specifications regarding a behavior of a connectivity of the components and (iii) safety aspects which are relevant to the components; and wherein the random-based fault situations are caused by the computer program utilizing the policy. (Abhulimen, Para [0154-161], [0377-384], [0462] - - Random hazards/faults are computed in simulation utilizing rules/policy for describing systems/components of real and simulated facilities with information/specifications regarding behavior concerning safety aspects and connectivity with other systems/components.)
Hiruta, Kunimitsu, and Abhulimen are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as taught by Hiruta and Kunimitsu, and further incorporating random hazards computed in simulation utilizing policy for describing systems of real and simulated facilities with information/specifications regarding behavior concerning safety aspects and connectivity with other systems, as taught by Abhulimen.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict risk and design safety management systems of complex production and process systems by 

Claim 5
The combination of Hiruta, Kunimitsu, and Abhulimen teaches all the limitations of the base claims as outlined above.  
Abhulimen further teaches specifications as to which fault cases may occur on a respective component, the specifications being classified by fault types. (Abhulimen, Para [0569-604] - - Specifications of fault types that may occur, characteristics of the fluid during a system/component process, and how to produce the fault profile/”fault case triggered and simulated”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as taught by Hiruta, Kunimitsu, and Abhulimen, and further incorporating specifications of fault types that may occur, characteristics of the fluid, and how to produce the fault profile, as taught by Abhulimen.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict risk and design safety management systems of complex production and process systems by creating models using specifications of fault types that may occur, characteristics of the fluid, and how to produce the fault profile, as suggested by Abhulimen (Abstract).

Claim 11
The combination of Hiruta, Kunimitsu, and Abhulimen teaches all the limitations of the base claims as outlined above.  
the computer program (8) are loaded onto at least one component of the industrial facility. (Hiruta, Para [0024-30] - - The computer program is loaded onto a computing device/component of the equipment control system/”industrial facility”.)

Claim 12
The combination of Hiruta, Kunimitsu, and Abhulimen teaches all the limitations of the base claims as outlined above.  
Abhulimen further teaches creating or providing an engineering tool in which the policy is creatable. (Abu, Para [0273] - - Graphical program/”engineering tool” to conduct data training/”create policy”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as taught by Hiruta, Kunimitsu, and Abhulimen, and further incorporating specifications of fault types that may occur, characteristics of the fluid, and how to produce the fault profile, as taught by Abhulimen.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict risk and design safety management systems of complex production and process systems by creating models using specifications of fault types that may occur, characteristics of the fluid, and how to produce the fault profile, as suggested by Abhulimen (Abstract).

Claim 15
The combination of Hiruta, Kunimitsu, and Abhulimen teaches all the limitations of the base claims as outlined above.  
the computer program manipulates the data according to the policy comprising specifications as to how fault situations are at least one of (i) be technically triggerable (Abhulimen, Para [0587-611] - - Computer program manipulates data for simulation from specifications of how fault situations are determined/triggerable from the data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as taught by Hiruta, Kunimitsu, and Abhulimen, and further incorporating the computer program manipulation of data for simulation from specifications of how fault situations are determined from the data, as taught by Abhulimen.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict risk and design safety management systems of complex production and process systems by the computer program manipulation of data for simulation from specifications of how fault situations are determined from the data, as suggested by Abhulimen (Abstract).

Claim 16
The combination of Hiruta, Kunimitsu, and Abhulimen teaches all the limitations of the base claims as outlined above.  
Abhulimen further teaches the computer program manipulates the data according to the policy comprising specifications as to how fault situations are technically triggerable. (Abhulimen, Para [0587-611] - - Computer program manipulates data for simulation from specifications of how fault situations are determined/triggerable from the data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as taught by Hiruta, Kunimitsu, and Abhulimen, and further incorporating the computer program 
One of ordinary skill in the art would have been motivated to do this modification in order to predict risk and design safety management systems of complex production and process systems by the computer program manipulation of data for simulation from specifications of how fault situations are determined from the data, as suggested by Abhulimen (Abstract).

Claim 17
The combination of Hiruta and Kunimitsu teaches all the limitations of the base claims as outlined above.  
But the combination of Hiruta and Kunimitsu fails to specify the computer program manipulates the data according to the policy comprising specifications as to how fault situations are at least one of (i) be technically triggerable and (ii) simulated.
However Abhulimen teaches the computer program manipulates the data according to the policy comprising specifications as to how fault situations are technically triggerable. (Abhulimen, Para [0587-611] - - Computer program manipulates data for simulation from specifications of how fault situations are determined/triggerable from the data.)
Hiruta, Kunimitsu, and Abhulimen are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as taught by Hiruta and Kunimitsu, and further incorporating the computer program manipulation of data for simulation from specifications of how fault situations are determined from the data, as taught by Abhulimen.  


Claim 19
The combination of Hiruta and Kunimitsu teaches all the limitations of the base claims as outlined above.  
But the combination of Hiruta and Kunimitsu fails to specify the facility one of (i) is assigned a safety apparatus and (ii) comprises the safety apparatus; wherein the safety apparatus is configured to allow inherently safe operation of the facility, at least with respect to some safety aspects; and wherein the safety apparatus is activated during the check of the facility such that, when a fault situation that potentially leading to or leads to a hazardous situation is triggered utilizing the computer program, the facility is automatically put into a safe state by the safety apparatus.
However Abhulimen teaches the facility is assigned a safety apparatus; wherein the safety apparatus is configured to allow inherently safe operation of the facility, at least with respect to some safety aspects; and wherein the safety apparatus is activated during the check of the facility such that, when a fault situation that potentially leading to or leads to a hazardous situation is triggered utilizing the computer program, the facility is automatically put into a safe state by the safety apparatus. (Abhulimen, Para [0270], [0494], [0589-602], [0710], [0741] - - Facility has a safety management program/apparatus configured to allow safe operation of the facility and when the safety management program/apparatus is activated with a fault situation/”hazardous situation” in the facility, the program will trigger a shutdown/”put into a safe state” by the safety management program/apparatus.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as taught by Hiruta and Kunimitsu, and further incorporating XX, as taught by Abhulimen.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict risk and design safety management systems of complex production and process systems by XX, as suggested by Abhulimen (Abstract).

Claim 21
The combination of Hiruta and Kunimitsu teaches all the limitations of the base claims as outlined above.  
But the combination of Hiruta and Kunimitsu fails to specify the computer program, as an alternative or in addition to a real facility, manipulates a simulated facility and creates at least one fault situation that would unable to be triggered electronically in a real facility corresponding to the simulation.
However Abhulimen teaches the computer program, as an alternative or in addition to a real facility, manipulates a simulated facility and creates at least one fault situation that would unable to be triggered electronically in a real facility corresponding to the simulation. (Abhulimen, Para [0072] - - Modeling/”simulated facility” system creates a hazard/fault condition that is based on human, environment, process, mechanical, operational, environment hazards/”fault situation that would unable to be triggered electronically in a real facility”.)
Hiruta, Kunimitsu, and Abhulimen are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.

One of ordinary skill in the art would have been motivated to do this modification in order to prevent failure by using a modeling system that creates hazard conditions based on human, environment, process, mechanical, operational, environment hazards, as suggested by Abhulimen (Para [0072]).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al., US Patent Pub. US 20180017467 A1 (hereinafter Hiruta) in view of Kunimitsu et al., US Patent Pub. US 20160124825 A1 (hereinafter Kunimitsu), in view of Lorenz et al., US Patent Pub. US 20110087357 A1 (hereinafter Lorenz), as applied to Claims 1, 13, 20, 22, and 24-25 above, in view of Abhulimen, US Patent Pub. US 20120317058 A1 (hereinafter Abhulimen) as applied to Claims 3, 5, 11-12, 15-17, 19, and 21 above, and in view of Schubert et al., US Patent Pub. US 20070198959 A1 (hereinafter Schubert).

Claim 6
The combination of Hiruta, Kunimitsu, and Abhulimen teaches all the limitations of the base claims as outlined above.  
But the combination of Hiruta, Kunimitsu, and Abhulimen fails to specify the policy comprises forbidden fault situations or is extended thereby, and the computer program initially determines a fault situation at random, compares the determined fault situation with the fault situations that are forbidden according to the policy and at least one of (i) triggers and (ii) simulates the fault situation on the facility only in an event that no forbidden fault situation has been determined, otherwise a new random fault situation is determined and again compared with the fault situations that are forbidden according to policy.
However Schubert teaches the policy comprises forbidden fault situations or is extended thereby, and the computer program initially determines a fault situation at random, compares the determined fault situation with the fault situations that are forbidden according to the policy and triggers the fault situation on the facility only in an event that no forbidden fault situation has been determined, otherwise a new random fault situation is determined and again compared with the fault situations that are forbidden according to policy. (Schubert, Para [0235-236], [0244] - - Details/policy on trigger/fault conditions that include forbidden trigger/fault conditions, and the modeling program determines a trigger/fault condition that is forbidden, a different trigger/fault condition is selected and used in the model.) 
Hiruta, Kunimitsu, Abhulimen, and Schubert are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as taught by Hiruta, Kunimitsu, and Abhulimen, and further incorporating details on trigger conditions that include forbidden trigger conditions, and the modeling program selects a different trigger condition if a forbidden condition is selected, as taught by Schubert.  
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate correction or adjustment of hardware designs by incorporating details on trigger conditions 

Claim 7
The combination of Hiruta, Kunimitsu, and Abhulimen teaches all the limitations of the base claims as outlined above.  
But the combination of Hiruta, Kunimitsu, and Abhulimen fails to specify the policy comprises forbidden fault situations or is extended thereby, and the computer program initially determines a fault situation at random, compares the determined fault situation with the fault situations that are forbidden according to the policy and at least one of (i) triggers and (ii) simulates the fault situation on the facility only in an event that no forbidden fault situation has been determined, otherwise a new random fault situation is determined and again compared with the fault situations that are forbidden according to policy.
However Schubert teaches the policy comprises forbidden fault situations or is extended thereby, and the computer program initially determines a fault situation at random, compares the determined fault situation with the fault situations that are forbidden according to the policy and triggers the fault situation on the facility only in an event that no forbidden fault situation has been determined, otherwise a new random fault situation is determined and again compared with the fault situations that are forbidden according to policy. (Schubert, Para [0235-236], [0244] - - Details/policy on trigger/fault conditions that include forbidden trigger/fault conditions, and the modeling program determines a trigger/fault condition that is forbidden, a different trigger/fault condition is selected and used in the model.) 
Hiruta, Kunimitsu, Abhulimen, and Schubert are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.

One of ordinary skill in the art would have been motivated to do this modification in order to facilitate correction or adjustment of hardware designs by incorporating details on trigger conditions that include forbidden trigger conditions, and the modeling program selects a different trigger condition if a forbidden condition is selected, as suggested by Schubert (Abstract).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al., US Patent Pub. US 20180017467 A1 (hereinafter Hiruta) in view of Kunimitsu et al., US Patent Pub. US 20160124825 A1 (hereinafter Kunimitsu), in view of Lorenz et al., US Patent Pub. US 20110087357 A1 (hereinafter Lorenz), as applied to Claims 1, 13, 20, 22, and 24-25 above, in view of Abhulimen, US Patent Pub. US 20120317058 A1 (hereinafter Abhulimen) as applied to Claims 3, 5, 11-12, 15-17, 19, and 21 above, and in view of Conway et al., US Patent Num. US 5046022 (hereinafter Conway).

Claim 8
The combination of Hiruta, Kunimitsu, and Abhulimen teaches all the limitations of the base claims as outlined above.  
But the combination of Hiruta, Kunimitsu, and Abhulimen fails to specify at least one component is stored in the policy, said component being allowed to be manipulated only under certain conditions comprising one of (i) under expert supervision and (ii) only at certain times.
 component being allowed to be manipulated only under certain conditions comprising one of (i) under expert supervision and (ii) only at certain times. (Conway, Col 5, Line 39 – Col 6 Line 22 - - A cognitive agent/expert supervises the manipulation of a controlled agent/component at predetermined intervals of time.)
Hiruta, Kunimitsu, Abhulimen, and Conway are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Hiruta, Kunimitsu, and Abhulimen, and further incorporating the cognitive agent that supervises the manipulation of a controlled agent/component at predetermined intervals of time, as taught by Conway.  
One of ordinary skill in the art would have been motivated to do this modification in order to handle unpredicted events by having a cognitive agent that supervises the manipulation of a controlled agent/component at predetermined intervals of time, as suggested by Conway (Col 5, Lines 20-30).

Claim 9
The combination of Hiruta, Kunimitsu, and Abhulimen teaches all the limitations of the base claims as outlined above.  
But the combination of Hiruta, Kunimitsu, and Abhulimen fails to specify at least one component is stored in the policy, said component being allowed to be manipulated only under certain conditions comprising one of (i) under expert supervision and (ii) only at certain times.
However Conway teaches a component being allowed to be manipulated only under certain conditions comprising one of (i) under expert supervision and (ii) only at certain times. (Conway, Col 5, 
Hiruta, Kunimitsu, Abhulimen, and Conway are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Hiruta, Kunimitsu, and Abhulimen, and further incorporating the cognitive agent that supervises the manipulation of a controlled agent/component at predetermined intervals of time, as taught by Conway.  
One of ordinary skill in the art would have been motivated to do this modification in order to handle unpredicted events by having a cognitive agent that supervises the manipulation of a controlled agent/component at predetermined intervals of time, as suggested by Conway (Col 5, Lines 20-30).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al., US Patent Pub. US 20180017467 A1 (hereinafter Hiruta) in view of Kunimitsu et al., US Patent Pub. US 20160124825 A1 (hereinafter Kunimitsu), in view of Lorenz et al., US Patent Pub. US 20110087357 A1 (hereinafter Lorenz) as applied to Claims 1, 13, 20, 22, and 24-25 above, in view of Abhulimen, US Patent Pub. US 20120317058 A1 (hereinafter Abhulimen) as applied to Claims 3, 5, 11-12, 15-17, 19, and 21 above, in view of Schubert et al., US Patent Pub. US 20070198959 A1 (hereinafter Schubert) as applied to Claims 6-7 above, and in view of Conway et al., US Patent Num. US 5046022 (hereinafter Conway).

Claim 10

But the combination of Hiruta, Kunimitsu, Abhulimen, and Schubert fails to specify at least one component is stored in the policy, said component being allowed to be manipulated only under certain conditions comprising one of (i) under expert supervision and (ii) only at certain times. 
However Conway teaches a component being allowed to be manipulated only under certain conditions comprising one of (i) under expert supervision and (ii) only at certain times. (Conway, Col 5, Line 39 – Col 6 Line 22 - - A cognitive agent/expert supervises the manipulation of a controlled agent/component at predetermined intervals of time.)
Hiruta, Kunimitsu, Abhulimen, Schubert, Conway are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Hiruta, Kunimitsu, Abhulimen, and Schubert, and further incorporating the cognitive agent that supervises the manipulation of a controlled agent/component at predetermined intervals of time, as taught by Conway.  
One of ordinary skill in the art would have been motivated to do this modification in order to handle unpredicted events by having a cognitive agent that supervises the manipulation of a controlled agent/component at predetermined intervals of time, as suggested by Conway (Col 5, Lines 20-30).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al., US Patent Pub. US 20180017467 A1 (hereinafter Hiruta) in view of Kunimitsu et al., US Patent Pub. US 20160124825 A1 (hereinafter Kunimitsu), in view of Lorenz et al., US Patent Pub. US 20110087357 A1 (hereinafter Lorenz) as applied to Claims 1, 13, 20, 22, and 24-25 above, and in view of Naeve et al., US Patent Pub. US 20080192812 A1 (hereinafter Naeve).

Claim 14
The combination of Hiruta and Kunimitsu teaches all the limitations of the base claims as outlined above.  
But the combination of Hiruta and Kunimitsu fails to specify at least one component of the facility comprises a programmable logic controller; and wherein data to be transmitted to the programmable logic controller are manipulated at a control point.
However Naeve teaches at least one component of the facility comprises a programmable logic controller; and wherein data to be transmitted to the programmable logic controller are manipulated at a control point. (Naeve, Para [0058], Claims 9, 10-12 - - Components of the system/facility are PLC devices that receive transmitted programming/data to be executed/manipulated by the PLC at a desired timing/”control point” by a personal computer.)
Hiruta, Kunimitsu, and Naeve are analogous art because they are from the same field of endeavor.  They relate to equipment control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment control system, as taught by Hiruta and Kunimitsu, and further incorporating recording the effect on operation and adjusting the simulation and actual operation to correct an error, as taught by Naeve.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a system that can compensate for uncertainties by recording the effect on operation and adjusting the simulation and actual operation to correct an error, as suggested by Naeve (Para []).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al., US Patent Pub. US 20180017467 A1 (hereinafter Hiruta) in view of Kunimitsu et al., US Patent Pub. US 20160124825 A1 (hereinafter Kunimitsu), in view of Lorenz et al., US Patent Pub. US 20110087357 A1 (hereinafter Lorenz), as applied to Claims 1, 13, 20, 22, and 24-25 above, in view of Naeve et al., US Patent Pub. US 20080192812 A1 (hereinafter Naeve) as applied to Claim 14 above, and in further view of Abhulimen, US Patent Pub. US 20120317058 A1 (hereinafter Abhulimen).

Claim 18
The combination of Hiruta, Kunimitsu, and Naeve teaches all the limitations of the base claims as outlined above.  
But the combination of Hiruta, Kunimitsu, and Naeve fails to specify the computer program manipulates the data according to the policy comprising specifications as to how fault situations are at least one of (i) be technically triggerable and (ii) simulated. 
However Abhulimen teaches the computer program manipulates the data according to the policy comprising specifications as to how fault situations are technically triggerable. (Abhulimen, Para [0587-611] - - Computer program manipulates data for simulation from specifications of how fault situations are determined/triggerable from the data.)
Hiruta, Kunimitsu, Naeve, and Abhulimen are analogous art because they are from the same field of endeavor.  They relate to equipment simulation and testing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above equipment simulation and testing system, as taught by Hiruta, Kunimitsu, and Naeve, and further incorporating the computer program manipulation 
One of ordinary skill in the art would have been motivated to do this modification in order to predict risk and design safety management systems of complex production and process systems by the computer program manipulation of data for simulation from specifications of how fault situations are determined from the data, as suggested by Abhulimen (Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119